Citation Nr: 0011201	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-41 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for congestive heart 
failure with hypertension and paroxysmal supraventricular 
tachycardia with myocardial infarctions, currently evaluated 
as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1946 to January 
1948, from May 1951 to December 1953, and from January 1960 
to July 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claims for a rating in excess of 60 percent for 
mild congestive heart failure with hypertension and 
paroxysmal supraventricular tachycardia with myocardial 
infarctions, and a compensable rating for degenerative joint 
disease of the lumbar spine.  By a rating action in May 1994 
a 10 percent evaluation was assigned for degenerative joint 
disease of the lumbar spine.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed. 

2.  Degenerative joint disease of the lumbar spine is 
manifested by pain and moderate limitation of motion with 
incapacitating flare-ups.  

3.  The medical evidence does not reflect chronic congestive 
heart failure; or left ventricular dysfunction with an 
ejection fraction of less than 30 percent; or workload of 3 
METs or less which results in dyspnea, fatigue, angina, 
dizziness, or syncope, that is attributable to cardiovascular 
disease; or angina with moderate exercise; or more than 
sedentary employment precluded due to cardiovascular disease.   


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine warrants a 
30 percent disability evaluation in accordance with the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59 and 4.71a, Codes, 5003, and 5292 (1999).  

2.  The applicable schedular criteria for a rating greater 
than 60 percent for congestive heart failure with 
hypertension and paroxysmal supraventricular tachycardia with 
myocardial infarctions are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 and 4.71a, Codes 7005, 7006, 7007, and 7101 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran was seen for 
paroxysmal supraventricular tachycardia in May 1965.  In 
April 1976 he was seen with paroxysmal atrial fibrillation of 
unknown origin.  On periodic physical examination conducted 
in December 1978 the veteran was found to have elevated blood 
pressure, with an overall average reading of 146/96 on five 
day testing.  Clinical records dated in April 1979 reflect an 
assessment of essential hypertension, overweight.  Diet, 
weight loss and medication were the course of treatment 
planned.  The veteran was admitted to a private hospital for 
3 days in February 1983 to March 1983 for indications of 
rapid heart beat and chest pain, resolved with Verapamil and 
carotid sinus massage.  When he was seen in cardiology clinic 
in March 1983 the assessment was paroxysmal supraventricular 
tachycardia, and probable angina, secondary to paroxysmal 
supraventricular tachycardia - rule out non specific 
arteriosclerotic cardiovascular disease.  The report of his 
July 1984 physical examination for retirement reflects the 
history noted above and a diagnosis of hypertension, with 
high blood pressure noted on examination (recorded as 
146/100, 156/100 and 154/98) considered possibly due to 
excess weight. 

In August 1994 the veteran was admitted to Walter Reed Army 
Medical Center with complaints of palpitations and chest 
stuffiness of 18 hours duration.  It was noted that he had a 
history of paroxysmal supraventricular tachycardia treated 
with Verapamil on several occasions.  He reported 3 episodes 
of tachycardia which were self limiting over the previous 
year.  On physical examination the veteran's blood pressure 
was 110/60.  Coronary examination revealed distant heart 
sounds, regular rate and rhythm, normal S1 and S2, positive 
S4, and negative S3.  There were no murmurs.  EKG initially 
revealed paroxysmal supraventricular tachycardia.  Subsequent 
EKG disclosed sinus tachycardia at a rate of 105 with non-
specific STT wave changes.  Paroxysmal supraventricular 
tachycardia was non responsive to verapamil.  He was 
electrocardioverted to normal sinus rhythm.  Myocardial 
infarction was ruled out.  The veteran developed symptoms and 
signs of acute decompensated congestive heart failure after 
being started on Verapamil.  The symptoms cleared 
dramatically when Verapamil was discontinued.  An 
echocardiogram was essentially normal.  Verapamil, Digoxin 
and Quinidine were begun as a prophylaxis against recurrent 
tachycardias.  The veteran stabilized and his rhythm remained 
regular throughout hospitalization.  The discharge diagnoses 
included: paroxysmal supraventricular tachycardia, 
hypertension, and mild congestive heart failure.  

On VA examination conducted in April 1985 it was noted the 
veteran had a history of hypertension and supraventricular 
tachycardia with no other history of cardiovascular disease.  
He reported intermittent low back pain.  No gross 
abnormalities of the back were noted on evaluation of the 
musculoskeletal system.  X-rays of the lumbosacral spine 
revealed marginal osteophytes at several levels.  The 
diagnoses included degenerative joint disease of the lumbar 
spine; repeated bouts of paroxysmal supraventricular 
tachycardia since 1960 - last bout September 1984, currently 
on preventive therapy; and hypertension, mild on therapy.

By a rating action in July 1985 service connection was 
granted for mild congestive heart failure with hypertension 
and paroxysmal supraventricular tachycardia, evaluated as 
30 percent disabling, and for degenerative joint disease of 
the lumbar spine evaluated as noncompensably disabling.  

In July 1986 the veteran was again hospitalized due to 
paroxysmal supraventricular tachycardia.  It was recorded 
that EKG suggested the tachycardia was bypass tract induced, 
probable initial left bundle branch block with release of 
left bundle branch block secondary to carotid sinus message 
and increased heart rate due to bypass tract proximity to LB 
(shorter path when left bundle branch block resolved).  

Medical records from Walter Reed Army Hospital show the 
veteran was hospitalized in October 1987 for recurrent chest 
pain, accompanied by stuffiness and mild dyspnea.  On 
admission he also had an elevated blood pressure of 168/96 
and was given one sublingual nitroglycerin.  The assessment 
was acute, small non Q-wave myocardial infarction of 
unspecified site.  The discharge diagnoses also included 
chronic ischemic heart disease, and essential hypertension.  

On VA examination conducted in November 1988 the veteran 
reported shortness of breath on exertion and occasional 
dizziness.  The diagnoses included supraventricular 
tachycardia, myocardial infarction and congestive heart 
failure by history only.  A rating action in April 1989 
assigned a 60 percent evaluation for mild congestive heart 
failure with hypertension, and paroxysmal supraventricular 
tachycardia with myocardial infarction.  

The report of the veteran's June 1990 VA examination reflects 
a diagnosis of normotensive, no evidence of myocardial 
infarction on EKG, and no congestive heart failure present.   

Of record is a medical statement signed by a service 
department physician, and dated in June 1992.  The report 
reflected that the veteran had presented to the rheumatology 
department in August 1990 with symmetric polyarthritis 
accompanied by pronounced fatigue.  Laboratory evaluation 
suggested a mild rheumatoid arthritis, which responded to 
medication.  In January 1991 the veteran returned with an 
"explosive polyarthritis," involving practically every 
joint and relegating the veteran non ambulatory.  Despite an 
aggressive anti-inflammatory regimen the veteran continued to 
experience "gelling" of the joints with limitation of 
motion in the cervical spine, shoulders, hips, and small 
joints.  Although he had improved symptomatically, he was 
still functionally limited.  The diagnoses included: 
rheumatoid arthritis, and degenerative joint disease.  

On VA examination conducted in October 1992 the veteran 
reported extreme pain in the cervical spine, and lumbar 
spine.  Range of motion in the lumbar spine was flexion 
80 degrees, "dorsiflexion" 10 degrees, lateral flexion was 
40 degrees on each side and bilateral rotation was 35 
degrees, all with some discomfort.  The diagnoses included 
history of rheumatoid arthritis, currently under treatment, 
symptomatic.  

VA outpatient treatment records dated in June 1992 to June 
1993 reflect ongoing monitoring and medication for 
generalized rheumatoid arthritis as well as cardiovascular 
disease.  In July 1992 the veteran reported stable exertional 
angina pattern with controlled paroxysmal supraventricular 
tachycardia.  The assessment included cardiovascular disease, 
stable, continue current medications.  X-rays of the pelvis 
conducted in December 1992 revealed no rheumatoid arthritis 
lytic or blastic lesions, but there were small spurs in the 
lower lumbar spine.  When the veteran was seen in January 
1993 rheumatoid arthritis was stable without flare-up, and 
cardiovascular disease was also stable with no signs or 
symptoms of ischemia.  On rheumatology consultation in March 
1993, discomfort was most pronounced in the fingers, and the 
cervical and lumbar spines.  Multiple blood pressure readings 
ranged from low readings of 126/72 in January 1993 and 130/60 
in June 1992 to a high of 170/80 in October 1992, the latter 
being the only reading reflecting a systolic pressure of 160 
or higher, during the period reflected in the records. 

When the veteran testified at his personal hearing at the RO 
in October 1993 he related that his arthritis caused fatigue 
requiring him to take a nap each day.  Because of his 
inability to negotiate steps he had moved to a new house.  
The veteran described the symptoms of cardiovascular disease 
as shortness of breath after walking about 100 yards.  In 
response to questioning about angina he said he had had two 
episodes of sharp pain, stuffiness in the chest or being 
"winded."  He also indicated the frequency of symptoms 
varied in relation to his level of activity.  He took Digoxin 
each day in addition to medications for hypertension and 
arthritis.  

The report of a VA examination conducted in December 1997 
reflects the veteran's complaints of episodic pain and 
stiffness in the back, requiring multiple periods of bed rest 
or hospitalization since 1965.  It was recorded he had no 
history of back surgery or trauma.  Physical examination 
revealed no tenderness to palpation.  Range of motion was 
40 degrees flexion, 20 degrees extension, and 10 degrees of 
lateral bending on each side.  X-rays disclosed diffuse 
degenerative changes with a suggestion of anterior 
spondylolisthesis of L5 on L4.  The diagnosis was 
degenerative changes of the lumbosacral spine possibly 
related to the veteran's history of rheumatoid arthritis.  
However, if was felt that there was no distinct service-
connected injury which had produced this pain.  This was 
considered likely to be medically related, rather than 
related to any trauma.  

A VA examination of the cardiovascular system was conducted 
in January 1998.  At that time current symptoms were rare 
chest pain, actually tightness, unrelated to any particular 
activity.  When this occurred the veteran reportedly rested 
for a few days and the symptoms resolved.  The most recent 
incident occurred approximately 2 months prior to 
examination.  The symptoms occurred both with and without 
activity and the veteran reported his activity level was 
actually minimal.  An additional, persistent problem was 
shortness of breath with walking, especially with anything 
greater than a slow paced walk.  As a result he walked 
minimally, and did not climb stairs or engage in yard work.  
An Electrocardiogram (EKG) revealed sinus rhythm with some 
minor nonspecific ST changes in the inferolateral leads.  On 
physical examination the veteran's blood pressure was 150/80 
in the right arm, and 160/75 in the left arm, supine, and 
150/75 after resting in the left arm, and 155/80, sitting.  A 
blood pressure taken on check-in was 172/83.  Cardiac 
examination showed point of maximal impulse (PMI) at the 
sixth interspace, left lateral, between the midclavicular and 
anterior axillary line.  There was a grade 2 systolic 
ejection murmur at the apex radiating toward the right 
carotid.  S1 and S2 were single and there was an S4.  The 
abdomen was negative.  There was no edema. Pulses showed 
normal peripheral pulses with no increased jugular venous 
pulse and normal carotid pulse.  It was recorded that an 
October 1997 chest x-ray had disclosed a slightly prominent 
left ventricle and the absence of any congestive heart 
failure.  

The examiner commented that the veteran had had no documented 
evidence of myocardial dysfunction on the studies that were 
available on the chart and had, at most, one episode of mild 
congestive heart failure at a time when he had a tachycardia 
and was given Verapamil that may produce some myocardial 
depression.  Even at that time his ventricular function was 
discharged as normal and subsequently, it was, as well.  
Regarding coronary artery disease, there is no direct 
documentation of his coronary anatomy, and there was just one 
episode where enzymes were interpreted as showing a non-Q 
myocardial infarction.  It was not clear that this was 
exactly an infarct.  On other occasions, enzymes have been 
unremarkable, and as mentioned, measures of ventricular 
function that have been performed in the past have been 
basically normal.  His description of limited exercise 
tolerance and dyspnea have been present for years and are not 
really accounted for by his ventricular dysfunction.  An 
echocardiogram performed in December 1997 had revealed only 
mild left arterial enlargement, considered not surprising for 
someone with hypertension, borderline left ventricular 
enlargement, and at most possible regional left ventricular 
dysfunction in an area of posterior basilar that is 
frequently an artifact on echocardiogram.  Overall, his 
cardiac function was normal and he did not have significant 
left ventricular hypertrophy to account for dyspnea.  It was 
noted that the veteran had been considered in the past to 
have sleep apnea, which was considered a possible cause of 
dyspnea, inasmuch as his cardiac evaluation showed no reason 
for his symptoms.  He had no congestive heart failure on 
examination and there was very little in the way of 
documentation of any significant congestive heart failure, 
since the 1980's.  From a clinical standpoint, further 
evaluation by stress testing was not recommended.  Since the 
veteran did little in the way of activity, it was suspected 
that this was a deconditioned response and he might not 
attain a very high work load, although he would probably 
achieve a heart rate that would be sufficient.  His 
supraventricular tachycardia had not been a problem for a 
number of years which was not considered to be uncommon with 
or without medication.

On VA examination conducted in July 1999 the veteran reported 
that a flare up of his back pain in October 1998 had left him 
bedridden at home for several days.  For several months after 
that he continued to have pain which was slowly alleviated 
with the resumption of medications for rheumatoid arthritis.  
The pain had been worse with activity and improved with 
restriction of activity in addition to the medications.  The 
veteran did not require any assistance devices.  He was able 
to accomplish little more than the activities of daily 
living, to include caring for his wheelchair dependent wife.  

On physical examination the veteran had mild kyphotic 
deformity.  His pelvis and shoulders appeared level.  He was 
able to stand without assistance and walked holding on to 
rails.  He exhibited mild flexion deformity at the waist on 
standing and walking, but there was no obvious scoliosis 
deformity.  He had a slightly decreased lumbar lordosis.  The 
veteran's paraspinal musculature was symmetrical and 
nontender bilaterally.  The low back was not tender to 
palpation.  With range of motion the veteran commented on 
pain in a band type region in the low back, worse with 
extension and flexion.  On active range of motion he had 
approximately 60 degrees flexion and extension to 
approximately 10 degrees, complaining of pain in the lower 
back more with extension than flexion.  Lateral flexion was 
15 degrees bilaterally.  X-rays revealed spondylosis of the 
lumbar spine, disk narrowing at multiple levels, considered 
probably due to diffuse degenerative disc disease and 
osteophytes, on both the superior and inferior endplates 
throughout the lumbar spine.  It was felt that disk 
herniation could not be ruled out.  There was increased 
sclerosis and disk narrowing throughout the lumbar spine 
consistent with degenerative joint disease of the lumbar 
spine.  

The VA examiner's assessment was degenerative changes of the 
lumbosacral spine, numerous acute exacerbations in the past 
requiring hospitalization.  Most recently, in October 1998, 
he required resumption and increased dosing of Methotrexate 
and Prednisone which he takes for rheumatoid arthritis.  
Degenerative disc disease of the lumbosacral spine did not 
appear to be a direct result of trauma.  It was considered 
quite possible that it was a progression of his medical 
condition of rheumatoid arthritis and pre-existing 
degenerative joint disease of the lumbosacral spine.  The 
veteran described a classic history of occasional acute 
flares in his low back pain with degenerative joint disease 
of the lumbosacral spine, which specifically have been 
relieved with anti-rheumatism drugs.  

A VA cardiovascular examination was also conducted in July 
1999, the veteran reported occasional episodes of sharp, 
shooting chest discomfort described as knife like or similar 
to electrical shock.  He also noticed shortness of breath at 
rest.  He had no orthopnea or peripheral edema.  The examiner 
commented that it was not possible to determine whether the 
veteran's exercise associated shortness of breath was related 
to cardiovascular disease or deconditioning related to 
arthritis.  The veteran's arthritis was considered the 
primary limiting factor with respect to exercise tolerance.  
He had had no recurrence of supraventricular arrhythmia since 
approximately 1987.  Based upon the veteran's history and 
degree of arthritis, the examiner estimated that his exercise 
tolerance was limited to 2 METS (metabolic equivalents) of 
activity based on his ability to walk only slowly and a 
distance of one half the length of a grocery store.  The fact 
that the veteran had serious arthritis prevented him from 
undergoing an exercise test.  Thus, there was no way to 
document the number of METS the veteran had in reserve over 
respect to the cardiovascular system.  It was emphasized that 
veteran's exercise limitations were more related to his 
severe arthritis than to a documented heart disease.  

On physical examination the veteran was moderately 
overweight.  His blood pressure was 170/90.  His mobility was 
limited by arthritis.  He had significant resting discomfort.  
The carotid upstrokes were intact.  There were no carotid 
bruits, and no neck vein distention.  There was a fourth 
heart sound.  No murmur was noted.  The abdominal aorta was 
not felt.  Peripheral pulses were palpable and equal.  The 
impression was: 1.  Hypertensive cardiovascular disease;  2.  
History of paroxysmal supraventricular tachycardia;  3. 
History of declining MB CPK elevation in 1987 which is the 
basis for the history of subendocardial infarction; 
4. History of transient congestive failure associated with 
Verapamil administration.  The examiner also recorded the 
following under the category of "objective information which 
included that EKG currently showed normal sinus rhythm and 
non specific ST and T wave changes.  The current lateral T-
wave changes were similar to an EKG 12 years ago, but showed 
the development of Q-wave abnormalities compared to an EKG 
dated 01 October 1992 which was considered to be within 
normal limits.  It was further noted that the veteran had 
made it clear he was not interested in cardiac 
catheterization or angioplasty.  The summary of the veteran's 
cardiovascular status was considered unchanged from the 
assessment in November 1997.  The primary new diagnosis for 
consideration was hypertensive cardiovascular disease, the 
other diagnosis being paroxysmal supraventricular 
tachycardia.  An echocardiogram conducted one week later 
revealed only mild concentric left ventricular hypertrophy 
overall function normal.  No significant valvular disease was 
present.  

Legal Analysis

The veteran's claims for higher evaluations for compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusions.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Congress has directed that the rating schedule reflect the 
average impairments of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The rating schedule may not 
be employed as a vehicle for compensating a claimant twice, 
or more, for the same symptomatology; which would result in 
overcompensation for the actual impairment of earning 
capacity.  Brady v. Brown, 4 Vet.App. 203, 206 (1993).  The 
evaluation of the same manifestation under multiple diagnoses 
is not contemplated by the regulatory provisions, which state 
that such "pyramiding" is to be avoided.  38 C.F.R. § 4.14 
(1999).  The critical element for evaluation under multiple 
codes is that none of the symptomatology of one condition is 
duplicative of, or overlapping with the symptomatology of the 
other condition. Esteban v. Brown, 6 Vet.App. 259 (1994). 

Separate diagnostic codes identify the various disabilities.  
Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  

Degenerative Joint Disease of the Lumbar Spine

The veteran's degenerative joint disease of the lumbar spine 
is currently evaluated under the provisions of Diagnostic 
Codes 5003, pertaining to degenerative arthritis and 5292 
pertaining to limitation of motion of the lumbar spine.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of lumbar spine motion is evaluated under the 
provisions of Diagnostic Code 5292.  Where limitation of 
motion is severe a 40 percent rating is for assignment.  A 
20 percent evaluation is provided for moderate limitation of 
motion, and where there is slight limitation, the rating is 
10 percent.  The veteran's lumbar spine disability is 
manifested by pain and moderate restriction of range of 
motion, with incapacitating flare-ups.  Although the current 
medical evidence described above, does not reflect limitation 
of motion which is more than moderate, it is determined that 
with consideration of the incapacitating flare-ups associated 
with the veteran's degenerative joint disease, and resolving 
reasonable doubt regarding the current level of disability in 
his favor, the level of impairment present is most nearly 
analogous to that contemplated by the criteria of severe 
limitation of motion warranting a 40 percent evaluation under 
Code 5292.  

In view of the evidence of degenerative disc disease, the 
provisions of Diagnostic Code 5293 pertaining to 
intervertebral disk disease is also for consideration in the 
evaluation of the veteran's lumbar spine disability.  Under 
Code 5293 a 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurrent attacks and a 
40 percent evaluation is provided where there is evidence of 
severe recurring attacks with intermittent relief.  A rating 
greater than 40 percent requires evidence reflecting a 
pronounced disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of deseased disc, with 
little intermittent relief, which warrant a 60 percent 
rating.  The medical evidence in this case clearly does not 
reflect the above criteria for a 60 percent rating.  This is 
so inasmuch as there is no evidence of persistent symptoms 
compatible with sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk or other neurological findings.  
Accordingly, a rating greater than 40  percent is not for 
assignment under Code 5293.  Similarly, the evidence does not 
demonstrate residuals of fractured vertebrae or complete bony 
fixation (ankylosis) of the spine, as are required for a 
rating greater than 40 percent under the provisions set forth 
at Diagnostic Codes 5285, and 5286 respectively.

Congestive Heart Failure with Hypertension and Paroxysmal 
Supraventricular Tachycardia with Myocardial Infarctions

Inasmuch as the regulations pertaining to the rating of 
cardiovascular disabilities were revised effective January 
12, 1998, the veteran is entitled to evaluation of his 
disability under either the previously existing regulations 
or the newly amended regulations, - whichever is determined 
to be more favorable in his individual case.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); VA O.G.C. 
Prec. 11-97.  

The veteran's cardiovascular disease is currently evaluated 
under the provisions of Diagnostic Code 7005 pertaining to 
arteriosclerotic heart disease (coronary artery disease).  
Also for consideration are the provisions of Diagnostic Codes 
7006 and 7007, pertaining to the evaluation of myocardial 
infarction and hypertensive heart disease, respectively.  
Pursuant to the regulations in effect prior to January 1998, 
the schedular criteria governing the evaluation of 
arteriosclerotic heart disease, provide that following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, and 
more than light manual labor is not feasible, a 60 percent 
rating is assigned.  During and for 6 months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock, etc., a 100 percent rating is assigned.  
After 6 months, a 100 percent rating requires a showing of 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  Myocardial infarction due to thrombosis or 
embolism, is rated as arteriosclerotic heart disease.  With 
regard to hypertensive heart disease, a 100 percent rating is 
assigned when there are definite signs of congestive failure, 
and more than sedentary employment is precluded.  

Under the amended provisions of each of Codes 7005, 7006, and 
7007, the same evaluation criteria apply.  A 60 percent 
evaluation is for assignment where the evidence shows more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  With documented 
coronary artery disease resulting in: chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent rating is assigned.  

On application of the schedular criteria to the facts, it is 
noted that both the old and the amended criteria for a rating 
in excess of 60 percent, require evidence of chronic 
congestive heart failure, which the veteran is not shown to 
have.  His January 1998 VA examination report specifies that 
there was no evidence of congestive heart failure found and 
no significant congestive heart failure had been documented 
since the 1980's.  On examination in July 1999, congestive 
heart failure was noted by history only, as transient 
congestive failure which had been associated with Verapamil 
administration.  

Further, on consideration of criteria related to limitation 
of activity, it is first noted that the record does not 
reflect that a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, that is attributable 
to cardiovascular disease as would warrant a 100 percent 
rating under the new criteria.  While the veteran's exercise 
tolerance currently is estimated to be limited to 2 METS 
(metabolic equivalents) of activity, the medical examiner 
concluded that the primary limiting factor is arthritis.  
Sleep apnea, also was considered a possible cause of dyspnea.  
The medical examiner specified that the veteran's limited 
exercise tolerance and dyspnea could not be attributed to 
left ventricular dysfunction or his cardiac evaluation in 
general.  Also, although the veteran reports rare episodes of 
chest pains, the medical evidence does not reflect that he 
has angina consistently related to moderate exercise.  In 
view of the fact that the symptoms related to limitation of 
activity are not shown to result from cardiovascular disease, 
as well as the fact that the veteran is able to carry out the 
activities of daily living, including the care of his 
wheelchair dependent wife, the criterion of "more than 
sedentary employment precluded" also is not demonstrated by 
the evidence in this case.  

Finally, there is no evidence of left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  An 
echocardiogram conducted in July 1999 revealed only mild 
concentric left ventricular hypertrophy with overall function 
normal.  No significant valvular disease was present.  In 
sum, the pertinent criteria for a rating greater than 
60 percent, under either the old or the newly amended 
regulations, are not reflected by the medical evidence, an 
increased rating is not warranted for cardiovascular disease 
under Codes 7005 - 7007.  

Also for application are the provisions of Diagnostic Code 
7101 pertaining to hypertensive vascular disease (essential 
hypertension).  Under the criteria in effect prior to January 
1998, a 10 percent rating is provided where there is evidence 
of diastolic pressure of predominantly 100 or more, or where 
continuous medication is needed for control of hypertension 
with a history of diastolic pressure of predominantly 100 or 
more.  The criteria for a 20 percent evaluation, the next 
higher level of rating, require diastolic pressure of 
predominantly 110 or more with definite symptoms.  Note 2 
under Code 7101 provides that when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  



Under the revised regulations governing the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), diastolic pressure predominantly 130 
or more warrants a 60 percent evaluation.  Diastolic pressure 
predominantly 120 or more is rated as 40 percent disabling.  
A 20 percent evaluation requires evidence of diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Where the evidence reflects 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more with continuous 
medication required for control, a 10 percent rating is 
assigned.  Note (1) under Code 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 

The pertinent medical evidence does not reflect the criteria 
for a separate evaluation for hypertension, under either the 
new or the old regulations.  This includes that although the 
record reflects medication for control of hypertension, the 
veteran does not have a history of diastolic pressure 
predominantly 100 or over, at any time, to include prior to 
the beginning of medication.  

Finally, the veteran has had no recurrence of 
supraventricular arrhythmia during the period at issue in 
this appeal, or in fact, at any time since approximately 
1987.  Accordingly, no additional evaluation is warranted on 
that basis.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's cardiovascular disability in 
his favor.  However, the medical evidence does not create a 
reasonable doubt regarding the current level of this 
disability.  The evidence does not reflect the presence of 
more severe symptomatology such as would warrant a higher 
evaluation.  Accordingly, it is determined that the 
preponderance of the evidence is against assignment of an 
increased disability rating for the veteran's service-
connected congestive heart failure with hypertension and 
paroxysmal supraventricular tachycardia with myocardial 
infarctions.  



ORDER

A 40 percent rating is granted for degenerative joint disease 
of the lumbar spine.

A rating greater than 60 percent for congestive heart failure 
with hypertension and paroxysmal supraventricular tachycardia 
with myocardial infarctions is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

